Citation Nr: 0402501	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  03-00 028	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  The veteran died in May 2002, and the appellant is the 
veteran's widow.  This matter is before the Board of 
Veterans' Appeals (Board) of the Department of Veterans 
Affairs (VA) on appeal from a rating determination by the 
Roanoke, Virginia, Regional Office (RO).


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  It also includes new notification provisions.  
38 C.F.R. § 3.159 (2003).  

In the current case, the RO issued a statement of the case 
(SOC) in September 2002, and letter dated November 2002 well 
after the effective date of the changes brought about by the 
VCAA.  A review of the claims file indicates that the RO has 
failed to notify the claimant of the provisions of the VCAA 
or affirmatively determined that VA's actions are in 
compliance of the VCAA.  Therefore, this case must be 
remanded in order to ensure VA compliance in this case with 
its duty to notify and assist the claimant.

Additionally, it appears that there are other reasons for 
remanding the case.  The veteran died in May 2002.  The death 
certificate lists cardiopulmonary arrest as the immediate 
cause of death, due to, or as a consequence of upper 
gastrointestinal bleed.  An autopsy was not conducted.  At 
the time of his death, the veteran was service-connected for 
the following disorders:  residuals, low back injury with 
traumatic arthritis and right foot drop, rated 40 percent 
disabling and right total hip replacement, rated 90 percent 
disabling.  

The appellant, who is the veteran's former spouse, has 
advanced an argument involving secondary service connection 
in support of her claim.  Her theory, as the Board 
understands it, is that the veteran's cardiopulmonary arrest 
and upper gastrointestinal bleed, which caused his death, was 
related to an E. coli infection he contracted during the 
right total hip replacement.  She contends that the infection 
left the veteran with a blood disorder, which resulted in 
frequent hemorrhaging and required numerous blood 
transfusions until his death.  

The evidence of record shows that the veteran was 
hospitalized at a VA hospital on March 20, 1994 for right 
total hip arthroplasty.  Postoperatively he did well, but 
prior to discharge, on April 1, 1994, he slipped on the floor 
and sustained a posterior, superior dislocation of the right 
total hip arthroplasty.  He later underwent an open reduction 
replacement of the prostatic head.  The veteran would 
subsequently undergo a total of five operative procedures on 
hip.  During this time an aspiration arthrogram showed E. 
coli infection growing from his hip.  He was started on 
antibiotics and his prosthesis was later removed entirely.  

Post surgical records show that between 1999 and 2002 the 
veteran was treated for transfusion dependent myelodysplastic 
syndrome and chronic anemia.  During this time he was 
frequently admitted for blood transfusions and episodes of 
projectile, bright red blood vomiting.  These records show 
the veteran's history was also significant for status post 
hip replacement with subsequent hardware removal secondary to 
E. coli and bacteremia; symptomatic anemia coagulase negative 
staphylococcus bacteremia with possible line related sepsis; 
history of methicillin-resistant staphylococcus aureus 
colonization; and recurrent severe gastrointestinal bleeding, 
with diffuse gastritis and multiple erosions.  

On May 1, 2002 the veteran was admitted to a private hospital 
on an emergency basis due to complaints of vomiting blood and 
nosebleed.  Clots and blood were suctioned from lungs.  He 
went into asystole not breathing and died shortly thereafter.  
The diagnosis was cardiopulmonary arrest and upper 
gastrointestinal bleed.  

To constitute the principal cause of death, a service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. §3.312(b) (2003).  This 
includes claims for secondary service connection under 
38 C.F.R. § 3.310 (2003).  

To be a contributory cause of death, the evidence must show 
that the service-connected disability contributed 
substantially or materially to the cause of death, or that 
there was a causal relationship between the service-connected 
disability and the veteran's death.  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  It is not sufficient to show that it casually shared 
in producing death; instead, a causal relationship must be 
shown.  38 C.F.R. § 3.312(c)(1) (2003).

Despite the appellant's assertions, there is no specific 
medical evidence addressing a blood disorder due to the E. 
coli infection and bacteremia, or that such a disorder was a 
contributing factor in the veteran's death.  This is a 
medical question, which requires a medical opinion.  Also, 
the evidentiary record indicates that there is an absence of 
any clinical evidence between the date of the veteran's right 
hip arthroplasty in 1994 and 1999.  Such records may 
potentially be material with respect to the appellate issue, 
particularly since appellant essentially contends that the 
veteran developed a fatal blood disorder as a result of the 
right hip surgical infection in 1994.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
appellant be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the appellant of which 
portion of the information and evidence 
is to be provided by the appellant and 
which part, if any, VA will attempt to 
obtain on behalf of the appellant.  After 
the appellant has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), ( see also 
Quartuccio, supra), she should be given 
the opportunity to respond.

2.  The RO should contact the appellant 
and obtain from her the names and 
addresses of all health care providers, 
VA or private, who treated the veteran 
for any complications resulting from the 
right hip surgery.   Based on her 
response, the RO should attempt to 
procure copies of all records, which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to procure records should be 
documented in the file.  The appellant 
and her representative are to be notified 
of unsuccessful efforts in this regard 
and afforded an opportunity to submit the 
identified records.

3.  Then, RO should arrange for the 
claims folder to be reviewed by a VA 
physician with appropriate expertise to 
determine the etiology of the veteran's 
fatal cardiopulmonary arrest due to upper 
gastrointestinal bleed.  The claims 
folder must be made available to the 
physician for review.  The reviewing 
physician should note in his or her 
report that a review of the claims file 
was undertaken.  

The physician should offer an opinion as 
to what role, if any, the veteran's 
service connected right hip infection had 
in causing the veteran's death or in 
contributing thereto.  In answering this 
question, the physician should trace the 
history of the right hip surgeries in 
1994 to the veteran's date of death in 
2002, and in particular, discuss whether 
the gastrointestinal pathology, 
particularly the gastrointestinal 
bleeding, shown during the 1990s and at 
the time of death, was in any way related 
to the veteran's service-connected right 
hip surgical infection.  Either a 
positive or negative response should be 
specifically stated for the record.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  A discussion of the facts 
and the medical principles involved will 
be of considerable assistance to the 
Board.  In the event additional 
information is deemed necessary to render 
an opinion, the physician should specify 
what information is needed and the RO 
should attempt to obtain it.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should review and re-adjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and her representative an 
appropriate supplemental statement of the 
case to and allow them a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




